108 S.E.2d 487 (1959)
250 N.C. 275
Lillie Cash HALL
v.
Harvey A. HALL.
No. 377.
Supreme Court of North Carolina.
May 6, 1959.
*488 Hubert H. Senter, Franklinton, for plaintiff appellee.
John F. Matthews, Louisburg, for defendant appellant.
PER CURIAM.
The findings of fact were sufficient to support the award of alimony pendente lite and counsel fees. Furthermore, in our opinion, the facts found were supported by competent evidence.
The contention of the defendant that the alleged marriage between the plaintiff and the defendant is null and void because of their failure to file a health certificate with the Register of Deeds of Franklin County, as required by G.S. § 51-14, is without merit. Failure to file a health certificate as required by law does not invalidate an otherwise legal marriage; but such failure to comply with the statute in this respect, if true, does make the plaintiff and the defendant herein subject to indictment, and, if convicted, to the infliction of the penalty or penalties provided for the violation of G.S. § 51-14.
The findings of the court below are not binding on the parties nor receivable in evidence in the trial of the case on its merits. Bumgarner v. Bumgarner, 231 N. C. 600, 58 S.E.2d 360; Barwick v. Barwick, 228 N.C. 109, 44 S.E.2d 597.
Moreover, the amounts allowed to a plaintiff for subsistence pendente lite and for counsel fees are determined by the trial judge in his discretion and are not reviewable on appeal unless there has been an abuse of discretion. Cunningham v. Cunningham, 234 N.C. 1, 65 S.E.2d 375; Fogartie v. Fogartie, 236 N.C. 188, 72 S.E.2d 226. No abuse of discretion is made to appear.
The order of the court below allowing alimony pendente lite and awarding counsel fees will be upheld.
Affirmed.